COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 02-12-00196-CV


New Hampshire Insurance Company            §    From the 236th District Court

v.                                         §    of Tarrant County (236-213761-05)

                                           §    May 2, 2013
Magellan Reinsurance Company,
Ltd.                                       §    Opinion by Justice Meier

                          JUDGMENT ON REHEARING

       Appellant New Hampshire Insurance Company filed a motion for rehearing

of our opinion issued February 14, 2013. We deny the motion, withdraw our

opinion and judgment dated February 14, 2013, and substitute the following.

       This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s order. It is ordered that the order

of the trial court is affirmed.

       It is further ordered that Appellant New Hampshire Insurance Company

shall pay all costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By_________________________________
  Justice Bill Meier




2